AÉROPOSTALE REPORTS THIRD QUARTER 2011 RESULTS New York, New York, November 30, 2011 Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of active and casual apparel for young women and men, today reported results for the third quarter ended October 29, 2011. Third Quarter Results Diluted net earnings for the third quarter of fiscal 2011 were $0.30 per diluted share. The Company reported net earnings of $0.63 per diluted share in the third quarter last year.The prior year net earnings included a previously disclosed after-tax charge of approximately $3.9 million, or $0.04 per diluted share, resulting from the related third quarter retirement plan payment to its Chairman and former Chief Executive Officer. For the third quarter of fiscal 2011, total net sales decreased 1% to $596.5 million, from $602.8 million in the year ago period. Same store sales for the third quarter decreased 9%, compared to essentially flat same store sales last year. E-Commerce Total net sales for the Company’s e-commerce business for the third quarter of fiscal 2011 increased 19% to $45.7 million, from $38.3 million in the year ago period. Cash Position and Share Repurchase Program The Company ended the quarter with cash and cash equivalents of $109.4 million, and no debt. The Company currently has $145.2 million of availability remaining under its share repurchase program. Store Growth and Capital Spending The Company opened 7 Aéropostale and 6 P.S. from Aéropostale stores during the quarter. For the third quarter the company incurred $17.6 million in capital expenditures. Fourth Quarter Guidance The Company announced its earnings guidance for the fourth quarter of fiscal 2011.The Company expects earnings in the range of $0.35 to $0.38per diluted share for the fourth quarter.The Company achieved diluted earnings per share of $0.95 in the fourth quarter last year. Thomas P. Johnson, Chief Executive Officer, commented, “We are making incremental progress on our strategic initiatives by bringing more color and fashion to our merchandise assortment, managing our inventories appropriately and controlling our expenses carefully. However, we are not satisfied with our overall performance, and we remain cautious in our outlook.The retail environment remains incredibly promotional with many teen retailers increasing both the depth and breadth of their promotions. Additionally, unemployment remains high and there is continued uncertainty about the overall economic environment.Near-term we are focused on executing our holiday initiatives and long-term we remain committed to improving our financial performance as well as investing in future growth.” Conference Call Information The Company will be holding a conference call today at 4:15 P.M EDT to review its third quarter results. The broadcast will be available through the ‘Investor Relations’ link at www.aeropostale.com and www.fulldisclosure.com.To listen to the broadcast your computer must have Windows Media Player installed. If you do not have Windows Media Player go to the latter site prior to the call, where you can download the software for free. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its Aéropostale® stores and 4 to 12 year-old kids through its P.S. from Aéropostale™ stores. The Company provides customers with a focused selection of high-quality, active-oriented, fashion and fashion basic merchandise at compelling values. Aéropostale® maintains control over its proprietary brands by designing, sourcing, marketing and selling all of its own merchandise. Aéropostale® products can only be purchased in its Aéropostale stores and online at www.aeropostale.com. P.S. from Aéropostale™ products can be purchased in P.S. from Aéropostale™ stores and online at www.ps4u.com. The Company currently operates 918 Aéropostale stores in 50 states and Puerto Rico, 67 Aéropostale stores in Canada and 72 P.S. from Aéropostale stores in 21 states. SPECIAL NOTE: THIS PRESS RELEASE AND ORAL STATEMENTS MADE FROM TIME TO TIME BY REPRESENTATIVES OF THE COMPANY CONTAIN CERTAIN "FORWARD-LOOKING STATEMENTS" CONCERNING EXPECTATIONS FOR SALES, STORE OPENINGS, GROSS MARGINS, EXPENSES, STRATEGIC DIRECTION AND EARNINGS.ACTUAL RESULTS MIGHT DIFFER MATERIALLY FROM THOSE PROJECTED IN THE FORWARD-LOOKING STATEMENTS. AMONG THE FACTORS THAT COULD CAUSE ACTUAL RESULTS TO MATERIALLY DIFFER INCLUDE, CHANGES IN THE COMPETITIVE MARKETPLACE, INCLUDING THE INTRODUCTION OF NEW PRODUCTS OR PRICING CHANGES BY OUR COMPETITORS, CHANGES IN THE ECONOMY AND OTHER EVENTS LEADING TO A REDUCTION IN DISCRETIONARY CONSUMER SPENDING; SEASONALITY; RISKS ASSOCIATED WITH CHANGES IN SOCIAL, POLITICAL, ECONOMIC AND OTHER CONDITIONS AND THE POSSIBLE ADVERSE IMPACT OF CHANGES IN IMPORT RESTRICTIONS; RISKS ASSOCIATED WITH UNCERTAINTY RELATING TO THE COMPANY'S ABILITY TO IMPLEMENT ITS GROWTH STRATEGIES, AS WELL AS THE OTHER RISK FACTORS SET FORTH IN THE COMPANY'S FORM 10-K AND QUARTERLY REPORTS ON FORM 10-Q, FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS TO REFLECT SUBSEQUENT EVENTS.READERS ARE REFERRED TO THOSE SEC FILINGS. 4 EXHIBIT A AÉROPOSTALE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) October 29, 2011 January 29, October 30, 2010 ASSETS Current Assets: Cash and cash equivalents Merchandise inventory Other current assets Total current assets Fixtures, equipment and improvements, net Other assets TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable Accrued expenses Total current liabilities Other non-current liabilities Stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY 5 EXHIBIT B AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND SELECTED STORE DATA (in thousands, except per share and store data) 13 weeks ended October 29, 2011 October 30, 2010 % of sales % of sales Net sales 100.0% 100.0% Cost of sales (including certain buying, occupancy and warehousing expenses) Gross profit Selling, general and administrative expenses Income from operations Interest expense, net 10 Income before income taxes Income taxes Net income 4.0% 9.7% Basic earnings per share Diluted earnings per share Weighted average basic shares Weighted average diluted shares STORE DATA: Comparable store sales (decrease) increase (9)% 0% Stores open at end of period Total square footage at end of period Average square footage during period 6 EXHIBIT C AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND SELECTED STORE DATA (in thousands, except per share and store data) 39 weeks ended October 29, 2011 October 30, 2010 % of sales % of sales Net sales 100.0% 100.0% Cost of sales (including certain buying, occupancy and warehousing expenses) Gross profit Selling, general and administrative expenses Income from operations Interest expense, net 50 Income before income taxes Income taxes Net income 2.8% 9.5% Basic earnings per share Diluted earnings per share Weighted average basic shares Weighted average diluted shares STORE DATA: Comparable store sales (decrease) increase (10)% 3% Average square footage during period 7
